Case: 17-30871      Document: 00514648973         Page: 1    Date Filed: 09/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 17-30871                       September 19, 2018
                                                                            Lyle W. Cayce
RICKEY WAYNE GIPSON,                                                             Clerk


                                                 Petitioner-Appellant

v.

KEITH DEVILLE, WARDEN, WINN CORRECTIONAL CENTER,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CV-1954


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Rickey Wayne Gipson, Louisiana prisoner # 325027, moves for a
certificate of appealability (COA) to appeal the district court’s denial of his
Federal Rule of Civil Procedure 60(b) motion for reconsideration of the
judgment denying his 28 U.S.C. § 2254 application challenging his conviction
for attempted manslaughter. See Ochoa Canales v. Quarterman, 507 F.3d 884,
888 (5th Cir. 2007). We must examine the basis of our jurisdiction, sua sponte,
if necessary. United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000). Our


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30871    Document: 00514648973     Page: 2   Date Filed: 09/19/2018


                                 No. 17-30871

jurisdiction is predicated upon the valid jurisdiction of the district court. See
id. The instant appeal is frivolous because Gipson’s Rule 60(b) motion, which
challenged the district court’s rejection on the merits of his ineffective
assistance claim and asserts that he was denied due process at his sentencing
proceedings, was a successive § 2254 application. See Gonzalez v. Crosby, 545
U.S. 524, 530-33 (2005). Thus, the district court did not have jurisdiction to
consider the motion without authorization from this court, which was neither
sought nor given. See In re Sepulvado, 707 F.3d 550, 556 (5th Cir. 2013).
      The appeal is DISMISSED for lack of jurisdiction, and Gipson’s motion
for a COA is DENIED AS MOOT. Gipson’s motion to amend his COA brief is
DENIED. Likewise, his motions for leave to view sealed documents in the
district court and for production of those documents are DENIED.




                                       2